Mr. Bill Rahn Arkansas Legal Services Support Centers 1615 W. Markham Street Suite 200 Little Rock, AR 72201
Dear Mr. Rahn:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as the "The Disclosure Act for Lobbyist and State Officials."
Specifically, you ask the manner of reporting the expense of a telephone call made by yourself as a lobbyist on behalf of six clients each of whom had a common interest in the lobbying effort. You state that you have reported such telephone expense by dividing the cost thereof by six and attributing one sixth of the expense to each of the common clients.
Initiated Act 1 of 1988 states in part:
 21-8-604 the lobbyist activity report shall be signed and sworn to by the registered lobbyist. The report shall contain:
(A)  The total of all expenditures made or incurred by the registered lobbyist or on behalf of the registered lobbyist by his or her employer during the preceding period.  These totals shall be itemized according to financial category and employers and clients, including food and refreshments, entertainment, living accommodations, advertising, printing, postage, travel, telephone, and other expenses or services.
It is my opinion that in preparing your lobbyist activity report you have correctly identified the procedure for reporting a telephone expense made on behalf of several common clients who were equally served by the making of the telephone call.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.